Citation Nr: 0305791	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  00-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in November 1999 and August 2000 by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

A hearing on appeal will be granted if an appellant expresses 
a desire to appear in person.  38 C.F.R. § 20.700(a) (2002).  

In the instant case, the record reveals that, in December 
2000, on VA Form 9, Appeal to the Board of Veterans' Appeal, 
the veteran requested a personal hearing before a Veterans' 
Law Judge at the RO in his substantive appeal on the issue of 
his entitlement to TDIU.  In December 2002, the Board wrote 
to the veteran at his address of record to clarify his desire 
for a hearing.  The Board's letter to the veteran stated 
that, if he did not respond within 30 days, the Board would 
assume that he still wants a hearing before a Veterans' Law 
Judge at the RO and would remand his case to the RO so that 
arrangements could be made for such a hearing.  A response 
from the veteran to the Board's letter of December 2002 has 
not been received.  Accordingly, this case is REMANDED to the 
RO for the following:

The RO should schedule the veteran to appear at a 
hearing before a Veterans' Law Judge at the RO.

When the hearing has been held, or in the event that the 
veteran cancels the hearing or does appear for the hearing 
and he does not file a timely request or motion that the 
hearing be rescheduled, the case should be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




